DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 CFR 1.130(a) Declarations
The sworn statements of inventors Yizhi Liang and Lidai Wang under 37 CFR 1.130(a) are effective to establish that the material disclosed in the article by Liang and others relied upon in the rejection under 35 U.S.C. 102(a)(1) was obtained either directly or indirectly from both named inventors.  Therefore, the named article attributed to Liang, Wang, and others is not available as prior art in view of the 35 U.S.C. 102(b)(1)(A) exception.  Claims 1, 3, 5-7, 9, 10, 14-16, 20-24 and 26-29 are allowed for the reasons made of record on pp. 14-17 of the Office action dated 10 June 2021.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
Prater ‘492 discloses an arrangement for stimulated Raman microscopy, and implements delays between pulsed Stokes beams and incorporates an ultrasonic detector for photoacoustic measurements.  Prater fails to teach that the pulsed laser source is the only laser source of the system, or altering a wavelength of only part of the second pulsed laser beam to a first order stoke wavelength, while maintaining the wavelength of the remaining part of the second pulsed laser beam to be at the single wavelength of the pulsed energy, as required by the combination of elements prescribed by independent claims 1 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793